Citation Nr: 1519789	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  14-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased initial rating for idiopathic dizziness, currently rated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to July 1973 and from February 1981 to January 1988.

This matter of entitlement to an increased initial rating for idiopathic dizziness comes before the Board of Veterans' Appeals (Board) on appeal from an July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim of entitlement to service connection for idiopathic dizziness, and assigned it a rating of 30 percent effective March 16, 2006.  The Veteran filed a timely notice of disagreement (NOD) with regard to the rating and effective date assigned for idiopathic dizziness in August 2011.  In April 2014, the RO issued a rating decision, which changed the effective date of the grant of service connection to September 2, 2005.  The RO also statement of the case (SOC) in April 2014 regarding the issue of an increased initial rating for idiopathic dizziness and the Veteran filed a VA Form 9, Substantive Appeal, in June 2014.  The RO issued a supplemental SOC in June 2014.  

The issue of entitlement to TDIU was first raised by the Veteran during his claim for an increased rating for bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total disability rating based upon unemployability was part of an underlying increased rating claim.) In May 2011, the Board referred the issue to the RO/AMC for adjudication.  Then, in January 2012 and October 2013, the Board remanded the issue for additional development.  

In his June 2014 VA Form 9 Substantive Appeal, the Veteran requested a travel Board hearing.  Thus, in November 2014, the Board again remanded the Veteran's claim in order to schedule the Veteran for the hearing.  In March 2015, the Veteran testified before the undersigned.  A transcript of that hearing is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's claim for entitlement to TDIU was remanded in January 2012 and October 2013 for additional development.  However, because the development ordered at that time remains incomplete, the RO is instructed to fulfill the terms of the January 2012 remand before returning the issue of entitlement to individual unemployability to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Among the instructions to the AOJ from the January 2012 Board remand was the instruction to provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  There is no indication in the claims file that the AOJ forwarded this document to the Veteran.  On remand, the AOJ must supply the Veteran with this form, as well as proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.

The January 2012 remand also directed the AOJ to obtain the Veteran's Social Security Administration (SSA) records.  The Veteran and his representative have repeatedly contended that the Veteran is in receipt of SSA disability benefits.  In addition, during the March 2015 Board hearing, the Veteran's representative expressed concerned that these records may not have been associated with the record.  Indeed, the record does not reflect that the SSA disability benefits records are currently associated with the claims file, to include Virtual VA and VBMS.  Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks increased compensation from VA, namely idiopathic dizziness, or if the Veteran is in receipt of SSA benefits due to his inability to work based on any of his service-connected disabilities, these records would be beneficial to the Board in adjudicating this claim.  When VA is put on notice of the existence of pertinent SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any disability determination from SSA, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Board finds that because the SSA records may impact the claim for an increased initial disability rating for the Veteran's service-connected idiopathic dizziness; as such, the claim for an increased initial rating for idiopathic dizziness is also remanded.

In addition, the Veteran's representative noted that the Veteran's disability was last evaluated in a VA examination dated May 2010, and the representative indicated that the Veteran's condition had worsened and the VA examination is too old to adequately asses the severity of the disability.   (See December 2014 Statement from Accredited Representative.)  Therefore, given the alleged worsening of the Veteran's condition, and because there is insufficient evidence upon which the Board can assess the current severity of the idiopathic dizziness, the Board finds that a new VA examination-with findings responsive to applicable rating criteria-is required to properly ascertain the current severity of his service-connected idiopathic dizziness is required.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The AOJ should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his degenerative joint disease of the right shoulder with rotator cuff tear and impingement.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  The AOJ shall contact the Veteran and seek clarification regarding whether he is in receipt of SSA disability benefits, and if so, whether he is receiving disability compensation for any of the same disabilities for which he is service-connected or for which he is seeking service connection (i.e., bilateral hearing loss, tinnitus, idiopathic dizziness, residuals of a laceration on the right palm, and an acquired psychiatric disorder).

Then, the AOJ shall then obtain from SSA, the disability decision, as well as all related records concerning the Veteran's application for disability benefits, and associate such records with the claims file.

4.  The AOJ shall also schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his idiopathic dizziness.  All pertinent medical records should be made available to the VA examiner for review. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

First, the examiner shall determine if the Veteran has vestibular disequilibrium and shall discuss the frequency of the Veteran's dizziness and whether the Veteran experiences staggering.  The examiner should describe all clinical signs and symptomatology associated with the Veteran's idiopathic dizziness.

The examiner is specifically requested to describe the functional effects caused by the Veteran's service-connected idiopathic dizziness.  The examiner should also describe the impact that the Veteran's idiopathic dizziness has on activities of daily living.  

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

5.  The AOJ must adjudicate whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection an acquired psychiatric disorder to include whether any diagnosed psychiatric disorder is caused or aggravated by a service connected disorder

6.  Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate of the issues of entitlement to an increased initial rating for idiopathic dizziness, to include consideration of whether the requirements for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) have been invoked; and entitlement to a TDIU due to the service-connected disabilities, to include consideration of whether the requirements for extra-schedular consideration under 38 C.F.R. § 4.16(b) have been invoked.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






